PER CURIAM.
Appellant seeks reversal of his conviction and sentence after being found guilty by a jury of manslaughter.
We note at the outset that appellant’s notice of appeal from the final judgment was not timely filed. This Court thus having no jurisdiction to proceed under said appeal, we sua sponte dismiss the same. However, it appearing from the petition for writ of habeas corpus that the delay was a result of State inaction, we hereby grant to petitioner-appellant a “Hollingshead Appeal" (Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967)), and will proceed to consider this cause on the merits under this Court’s original Case No. U-402, which is hereby reinstated.
*491We have carefully reviewed the entire record on appeal and the briefs submitted by counsel. Upon our consideration thereof, we conclude that appellant has failed to demonstrate that prejudicial error was committed in the proceedings below, particularly with reference to the admittance into evidence of two incriminatory statements made by appellant. Accordingly, the judgment and sentence appealed herein is affirmed.
JOHNSON, Acting C. J., and SPEC-TOR and BOYER, JJ., concur.